     Case 5:12-cv-05726-JLS Document 126 Filed 10/23/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN FONZONE (a/k/a Judy McGrath),

                     Plaintiff,

       v.                                                     CIVIL ACTION
                                                               NO. 12-5726
JOE OTERI, et al,

                     Defendants.


                                     ORDER


       AND NOW, this 23rd day of October, 2018, it is hereby ORDERED that the

case management conference previously scheduled for October 30, 2018 is rescheduled

to Wednesday, December 12, 2018 at 2:00 p.m. in the courtroom of the undersigned,

The Madison Building, 400 Washington Street, Reading, Pennsylvania.



                                                 BY THE COURT:



                                                 /s/ Jeffrey L. Schmehl
                                                 Jeffrey L. Schmehl, J.
